 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSki Craft Sales Corp., the alter ego of or successor toHorowitz Bros. Mfg. Corp. and Sol Horowitz andSnow Suits, Skiwear, Leggings, Infants and NoveltySportswear Union, Local 105, International Ladies'Garment Workers' Union. Case 2 CA 14552July 25, 1978DECISION AND ORDERBY CHAIRMAN FANNING xNI) MtIMBIRS PItNII.OANI) TRUt: SI)AI tOn March 31, 1978, Administrative Law Judge Al-mira Abbot Stevenson issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge I andto adopt her recommended Order, as modifiedherein.The Administrative Law Judge, citing H. S.Brooks Electric, Inc., K &c F Electric Co., Inc.. andWaldemar Nikolai, their (agent, 233 NL.RB 889 (1977),recommended that Sol Horowitz not be held individ-ually liable for any monetary remedy. We find meritin the General Counsel's exception thereto. In H. S.Brooks the individual was named in the complaint asan agent of the corporations involved and not as aseparate respondent. Here, however, Sol Horowitzwas named individually as a Respondent. At the rele-vant time Sol Horowitz solely owned, managed, andcontrolled the corporations involved: he made thedecision to deactivate Horowitz Bros. Mfg. Corp.and to start manufacturing by Ski Craft Sales Corp.:and he personally refused to bargain with the Union.In these circumstances, we find that it is appropriateto hold Sol Horowitz individually responsible, to-gether with the corporation, to comply with all theprovisions of our Order remedying the unfair laborpractices found herein. See Ogle Protection Service.Inc., and James L. Ogle, 149 NLRB 545, fn. 1 (1964),enfd. in relevant part 375 F.2d 497 (C.A. 6, 1967):and the supplemental backpay decision, 183 NLRB682 (1970), enfd. 444 F.2d 502 (C'.A. 6, 1971). Weshall, accordingly, modify the recommended Orderof the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondents, SkiCraft Sales Corp.. New York, New York, its officers,agents, successors, and assigns, and Sol Horowitz,shall take the action set forth in the said recom-mended Order, except that the attached notice is sub-stituted for that of the Administrative Law Judge.W'hile ue Igrce .ith ilhe ldmninistrative Law Judge's statement that Ski(irafl Sales ( erp is hound hb the Ma', 28. 1976, Association local 105agreillelcit if it is Ihe aiter eg of litror) itz Bros. Mfg (Corp. we disagreewith her Iiatement that Ski ( raft uould he hound bh that agreement if it,ere the s\iiyC o.er of I Tor1ull1APPENDIXNol il i To EMPI.OYit-iSPos I tD BY ORI)ER 0: TItfN IIONxI LABOR Ri.iI.AI IONS BOARDAn Agency of the United States GovernmentWt xwil N[oi refuse to recognize and bargainwith Snow Suits, Skiwear, Leggings, Infants andNovelty Sportswear Union, Local 105, Interna-tional Ladies' Garment Workers' Union, as theexclusive collective-bargaining representative ofour employees in the following appropriate unit:All full-time and regular part-time operators,machine pressors, under pressors, finishers,cutters, markers, graders, floor workers andshipping clerks, excluding office clerical em-ployees, guards, and supervisors as defined inSection 2(11) of the Act.Wt wii.i Noi refuse or fail to honor and applythe terms and conditions of the 1976 79 collec-tive-bargaining agreement between the aforesaidUnion and Infants, Children's and SportswearAssociation, Inc.WtF WILIt NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe National Labor Relations Act, as amended.Wii wi.l, immediately recognize and, upon re-quest, bargain collectively in good faith withSnow Suits. Skiwear, Leggings, Infants andNovelty Sportswear Union, Local 105, Interna-tional Ladies' Garment Workers' Union, as theexclusive collective-bargaining representative ofall our employees in the above-described appro-priate unit.Wli wl.l. honor and apply all the terms and237 NLRB No. 15122 SKI CRAFT SALES CORP.conditions of the 1976-79 collective-bargainingagreement between Infants. Children's andSportswear Association. Inc.. and the aforesaidUnion, retroactive to June 1, 1976.Wte wll.L pay to the Union any and allamounts due in health and welfare. pension, an-nuity, and vacation fund. and all other fundpayments required by the aforesaid collective-bargaining agreement for all unit emplos ees em-ployed since June I, 1976, with interest.WFe Wt.i. pay to all employees working the ap-propriate unit since June 1, 1976, and who re-ceived less pay than provided by the aforesaidcollective-bargaining agreement. the differencein pay each such employee actuallh received andthat which each would have been paid if we hadcomplied with the provisions of said collective-bargaining agreement, with interest.SKI CRAFI SAItS CO()I'DECISIONSTATEMENT OF iHi C AStAtMIRA ABHOR STEVF-NSsOi. Administrative Law JudCe:This case was heard in New York, New York. on October26 and 27. 1977. The charge was filed October 14, andserved on the Respondent October 15. 1976: the complaintwas issued June 29, 1977. The Respondent dulN filed ananswer to the complaint. The complaint and the answerwere amended at the hearing.The issues are whether or not Ski Craft Sales Corp. is thealter ego, or, in the alternative, the successor, of HorowitzBros. Mfg. Corp.; and whether or not Ski Craft Sales Corp.violated Section 8(a)(5) of the National Labor RelationsAct, as amended, by refusing, since October 1. 1976, torecognize the Union as the exclusive representative of itsemployees in an appropriate unit, and by refusing to bebound by a collective-bargaining agreement entered intoMay 28. 1976. by the Union and Infants, Children's andSportswear Association, Inc., of which Horowitz Bros.Mfg. Corp. was a member.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe oral arguments presented by all the parties and thebriefs filed by the Respondent and the General Counsel. Imake the following:FINDINGS F0 FACt 4)ND C()N('I SIONS OF L 4I J RISDIC L IONSki Craft Sales Corp. and Horowitz Bros. Mfg. Corp. areseparate New York corporations engaged. at 152 West 25thStreet, New York City, in the manufacture, sale, and distri-bution of children's apparel and related products. Duringthe past year, Ski Craft Sales Corp. and Horowitz Bros.Mfg. Corp. sold products valued in excess of $50,(000 whichwere shipped directly to States other than New York. Theanswer admits. and I find, that Ski ('raft Sales Corp. andHotrowitz Bros. Mfg. Corp.. and each of them, are em-plocirs cnfgaged in commerce within the meaning of Sec-tion 2(2). (6), and (7) of the Act.II i HRK ()OR(iANIZAI IONTIhe Union is a labor organization within the meaning ofSection 2(5) of the Act.I1I I Ni IR L.B()R O 'Ra P tli( SA. Seq'uene of ELventsHorowitz Bros. Mfg. C'orp. was incorporated in NewYork State in 1956. Two brothers. Sol and Bernard 1loro-witz, were the sole stockholders, each owning 50 percent ofthe stock. Ilhey were also the sole officers and directors ofthe corporation. In 1965. Ski C'raft Sales Corp. was orga-nized b\ the two brothers and they shared equally thestock, offices, and directorships. Both corporations are stillin existence.Horowitz Bros. was located in three adjacent connectedlofts at 138X. 146. and 152 West 25th Street, New York CitN,where it manufactured popular-priced children's pants andskirts under the trade name Ski Craft Mfg. CompanN (acopartnership consisting of Sol and Bernard Hlorowitz);Bernard Horowitz was in charge of that operation. Ski(Craft Sales ('orp. occupied a showroom at 112 West 34thStreet, where it engaged in selling the garments manufac-tured bN Horowitz Bros.; Sol Horowitz was in charge ofthe sales operation. 'he two corporations used the sameaccountant. lawer, and bank. Ski ('raft Sales Corp. re-ceived the revenues from all sales, and Horowitz Bros. paidfor all production labor and materials. At the peak of theiroperations, 135 to 145 einploxees were engaged in produc-ing 30 to 40 different st5les of garments, and gross salesamounted to approximately $4 million from departmentstores and kiddie and specialty shops.Although Ski Craft Sales Corp. has never been a memberof Infants. Children's and Sportswear Association, Inc..and its showroom employees were never covered by a col-lective-bargaining agreement. Horowitz Bros. has been amember of the Association since before its incorporation in1956. The Association represented Horowitz Bros. in bar-gaining with the Charging Party Union for its productionemploNees.' The complaint alleges, and the answer admits,that on September 19. 1973. the Association, on behalf ofits members, entered into a collective-bargaining agree-ment with Local 105. effective from June 1, 1973, untilMay 31, 1976, and that Horowitz Bros.' production em-plovees were covered by that agreement.' Horowitz Bros.and Local 1(5 had a stable bargaining history of more thanI c mp c nlii .ailc eI t,2 ; cr dm itIes fnd [ finda tha Ih, e filliv.l inghsil .n,] Cl Il l.lcl unit s .ppr.prllle A11 full- imn .ind regular parl-tlimepcr.ltr. (ll.a c lill preC.lt ulldcl pre scll .finishers. cutters. mlarker..radet,. [l,-,,l ~wkep., aind hippmn clerks .ekludiny olfice clericall emploccc>. lird., andi uIcris-r. i, defined in Sc, 211 1l of the Acl' Allhougqh AAnwl. llla[ lcl2dL aes (Jdrtlclll Cu'ters' t nlo>n. Local 10.I (, \\ t , ippc.ar. ,.,. t, ha..c hccn ., parts to that aircemerne.l IL O 10C,.rifymie.]123 DECISIONS OF NATIONAL LABOR RELATIONS BOARD20 years, during which only one grievance went as far asarbitration, and all fringe-benefit contribution arrears werepaid in time to avoid penalties.In February 1974, Bernard Horowitz died and his wifesucceeded to his interest in the corporations. Sol Horowitzwas unsuccessful in his attempts to acquire a competentdirector of manufacturing to replace his brother, and hehad to direct both sales and production. As Sol Horowitzwas inexperienced and ineffective in the latter role, and asperforming both jobs put too great a burden on him, busi-ness began to decline, particularly with the departmentstores, because he was unable to spend the necessaryamount of time in the showroom. By September 1975 thecomplement dropped to 44-48 employees. Sol Horowitzcredibly testified that he decided, in December 1975, togive up the business because he was not able physicallyand mentally to stand the strain. Unable to find a buyer forthe operation as a going concern, he reluctantly began tomanufacture garments for the spring season from piecegoods and cut material on hand.On December 30. 1975. Local 105 notified the Associa-tion that the collective-bargaining agreement was due toexpire May 31, 1976, and requested negotiation of a newagreement. Shortly thereafter, Local 105 informed the As-sociation that its demands "would be based on what thedress union was requesting, that we would watch the nego-tiations of the dress union to see what their demands were,so that our demands could be on the same basis." The newDress Joint Board agreement went into effect in February1976.On March 10, 1976, there was on the Ski Craft SalesCorp. payroll (in addition to Sol Horowitz and his wife,Selma, and Bernard Horowitz' widow, Ruth), one employ-ee, a bookkeeper, Anna Gultz. The showroom was thenclosed down. As of March 31, 1976, there were a total of 28employees on the Horowitz Bros. payroll, including thethree Horowitzes. Horowitz Bros. terminated manufactur-ing operations, and thereafter engaged chiefly in selling offits inventory of finished products and piece goods. Al-though notified by the Association of membership meet-ings to discuss forthcoming negotiations with the Union,Sol Horowitz did not attend. Around this same time, Local105 Business Agent Israel Schoenwald visited Sol Horowitzand discussed the upcoming negotiations with him, and SolHorowitz testified that he was well aware that substantialincreases would be demanded, and that w ages and benefitswould be higher in the new contract.Local 105's first proposals were formally presented tothe Association in writing on April 5. 1976.3 The same day,April 5, the Association addressed a letter to Local 105,which received it a day or two later, informing the Unionthat Horowitz Bros. was out of business. On April 8. 1976,Sol Horowitz dispatched a written message to Local 105,with a copy to the Association, from Horowitz Bros. Mfg.Corp. stating:is not referred to in the complaint and took no part i this proceedilil Noissue is presented with respect to that UInionI find it was these proposals to which l.,oca.l 11)5's nmanaiger. lienOrs Prl-stein, referred when he testified that the t nion's first formall demiands .remade in March 1976.We are closing down our operations and ceasing tofunction. Most of our employees were laid off March19. 1976. There are a few who are still with us to windup the operation and they will be finished FridayApril 9. 1976. Thank you.In April. Sol Horowitz purchased Ruth Horowitz' share ofthe business.On April 21, 1976. there were seven employees on theHorowitz Bros. payroll: cutter John Adamo: floorworkerC(arlos Gutierrez; former Ski Craft Sales Corp. employeesAndria Evans and Anna Gultz: all-around handyman St.Julian Hardy: salesman Morris Dworkin, apparently also aformer Ski Craft Sales Corp. employee; and Selma Horo-witz. There were five employees, cutter John Adamo, oneJames DeRosa, floorworker Gutierrez, bookkeeper AnnaGultz. and Selma Horowitz. on the May 5, 12, 15, and 26Horowitz Bros. payrolls.On Mav 7. 1976. Sol Horowitz addressed a written mes-sage to the Association from Horowitz Bros. Mfg. Corp., asfollows:We hope that you have considered us as a memberwho has resigned as per our letter to you of April 8,1976. We have stopped operating as of about March19. 1976. Copies of this letter were sent to Local 105,ILIGWIU and the association on April 8, 1976.The April 8 letter referred to apparently was the one of thatdate addressed to Local 105 with a copy of the Assocation,set forth above.On May 28. 1976. the Union and the Association en-tered into a new collective-bargaining agreement effectivefrom June 1. 1976. until May 31, 1979.On June 1, 1976. Madewell Sportswear Contractors, Inc.took over Horowitz Bros.' leases of 138 and 146 West 25thStreet, and purchased over 90 pieces of its machinery andalso other equipment. Sol Horowitz renewed the lease on152 West 25th Street for 2-1/2 years in the name of SkiCraft Sales Corp., in the hope that Madewell would even-tually take that space also. and with the intent of going outof business completely. On June 1, Ski Craft Sales Corp.took over 152 West 25th Street, and moved all the remain-ing Horowitz Bros. inventory into that location. About thistime, cutter John Adamo went into business for himself asa contractor, and Ski Craft Sales Corp. paid him to sewsome of its fabric into garments which Ski Craft added toits inventory and eventually sold.On June 2. there were three people listed as employed byHorowitz Bros.: Anna Gultz. Carlos Gutierrez, and SelmaHorowitz. From June 9 until the end of August, there weretwo employees, Gutierrez and Selma Horowitz, who wereengaged in liquidating inventory. Horowitz Bros. Mfg.Corp. has not transacted any business since August 31,1976. although. as stated, it is still in existence.Meanwhile, Madewell Sportswear Contractors, Inc., wasnever able to get into production, and during late July itclosed down.Toward the end of August or the beginning of Septem-ber, Sol Horowitz "activated" Ski Craft Sales Corp. andbegan producing one single type of garment at the 152West 25th location, just to be occupied and have some-124 SKI ('RAFT SALES CORPthing to do. He bought back approximaltel nine sew xingmachines. a spreading machine. a cutting table. work-bench, and miscellaneous hampers and workbaskets fromMadewell, and he placed orders for additional sewing ma-chines, cutting machines, and strip cutters with othersources, all of which were comparable to the machines for-merly used by Horowitz Bros. Mfg. C'orp. lie also pur-chased more fabric to add to that remaining from the Ilor-owitz Bros. inventory. By September 8, 1976. Ski ('raftSales Corp. had nine employees. consisting of cutters, sew-ing-machine operators, and floorworkers. all of whorm hadworked for Horowitz Bros. Mfg. Corp.On October I. 1976, Local 105 Business Agent IsraelSchoenwald and two other business agents sisited Sol Ito-rowitz at 152 West 25th Street, and Shoenwald demandedrecognition: Horowitz replied that his brother had diedand Schoenwald should make believe Sol Horowitz haddied also. Schoenwald told Horowitz. "as lone as you're inthe apparel industry. you belong to a union.'' or words tothat effect.4By June 22. 1977. Ski Craft Sales Corp. had 10employees. and by September 21. 1977, there vere II cem-ployees. including Selma Horowitz. All had previoustlbeen employed by Horowitz Bros. Mfg. ('orp.. but underSki Craft they do not receive the wages and benefits pro-vided in the current Local 105 Association Contract. SkiCraft Sales Corp. produces 10 or 11 different sitles ofchildren's pants, which are sold to kiddie and specialthshops, some of which were customers of Horowitz Bros.No department store accounts have been recovered. Itsgross annual sales are approximately $250,000. Both lIor-owitz Bros. Mfg. Corp. and Ski Craft Sales Corp. are cur-rently listed in the telephone hboks, with the same tele-phone number.B. CornclusioinsThe facts show, and I find, that negotiations between theAssociation and Local 105 for a new agreement beganApril 5. 1976. when Local 105 presented its first proposalsin writing to the Association. It is settled law that }lorowitzBros. Mfg. Corp. was bound by the agreement subsequent-ly reached, on May 28, 1976, unless before the beginning ofnegotiations, withdrawal was effected b) an unequivocalwritten notice expressing a sincere intent to abandon themultiemployer unit and to pursue negotiations on an indi-vidual-employer basis.5That the rule was applicable to Horowitz Bros. is clear.It had been a member of the Association for over 20 \:earsduring which time the Association was its authorized bar-gaining representative in the multiemployer unit, and itsproduction employees were included in that unit and cov-ered by all collective-bargaining agreements entered intoby the Association and Local 105. including their most re-cent agreement which expired May 31, 1976. At the time4 Ski <(raft Sales (orp filed a petillon for a Board cletlon I.inl g itemployees in Case 2-RM 1779; 1n ha, noil been processed hccatLC if thependency of this proceeding.(Ci/} RRotfing Co .222 NL RB 786 11976). enfd 5sh 1 2d 13711 119771:Beck Engraving Co. Inc.. 213 NL RB 53 (I1974, enfd. '22 i 2d 47' 1( \ 31975)1Sheridan (Crtrisn. Inc. 148 N.RB 151 )3 ( 1954). cnfd 357 1 2dt 245((.A. A 2, 1965): Retoil A4sn...latei, I,. 121 NI.RB 388 ( 1958)negotiations besgan for the new agreement, April 5, 1976,Sol Horowitz had increased. or ,als on the point of increas-ing, his ownership interest in Horowitz Bros. from 50 to100 percent and had become the sole owner, officer. anddirector. Although he had ceased manufacturing opera-tions and \was engaged chieflI: in selling off his inventory,and had reduced his complement from up to 145 employ-ees to between 7 and 28 employees. those employees werestill covered bh the Association and agreement. and theUnion's mnajormt! status among them is presumed.'Fhat the notice given was untimely and inadequate isequall, clear. I he Association letter of April 5, 1976. andthe Horowitz Bros. message of April 8 to the LUnion, to theeffect that Horowitz Bros. was going out of business andthat all employees would be off the payroll by April 9,1976. were untimelx received after negotiations had begun.Moreover. tlorosuitl Bros. was not out of business on ansof those dates, as it continued to have at least two emplos-ees (cutter and floorworker) covered by the contract untilMay 26, and at least one until August 31. 1976. HorowitzBros.' Ma', 7 message to the Association, which purportedto construe its April 8 letter as a resignation from the Asso-ciation. w\as also untimel, and it is not clear that a copswas served on the tnion. None of these messages indi-cated that Hlorovuitz Bros. was prepared to bargain on anindividual-emploser basis which. in view of its continuedemplos ment of employees covered by the contract, it wasrequired under the rule to do.I find, therefore. that Horowitz Bros. Mfg. Corp. wasbound b\ the agreement entered into by the Associationand l.ocal 105 on NMax 28. 1976.It is also settled law that Ski ('raft Sales Corp. is houndbh the MaN 28. 1976. Association Local 105 agreement if itis the slctr cgo or successor of Horowitz Bros. Mfg. Corp.*In (',raI: srcl Door Sales ('omrpalen, Inc., supra, the Boardaffirmed that alter 'ego status is found where "the two en-terprises have 'substantially identical' management, busi-ness purpose. operation. equipment. customers, and super-vision. as well as ownership.-In m\ opinion. Ski ('raft Sales Corp. meets this test.Thus. it is owned. managed. and ultimately supervised " bySol tlorowitz. who had been the sole manager and ultimatesupervisor of Horowitz Bros. for 2 years and the sole ownersince April 1976. It is true that most of Ski Craft's machin-errn and equipment was not Horowitz Bros.' machinery andequipment. that it operates on a reduced scale, and that itdoes not service some of Horowitz Bros.' biggest custom-ers. However. those factors do not signify in view of thefact that it is engaged in substantially the same business.the manufacture of children's pants. under the same tradename. Ski ('raft: that it occupies one of the same locations;and that its machinery and equipment is substantially iden-tical in kind."' In addition. there was a hiatus of little moreI m' Bt'tgh> It: t,i,i Si r Lr ns.ni, In, .i]S NI RB 462 11971). enfd 471)1 2d (i99s(\ 9. 1?72)BI, A litg ,isn ( 5 .In , prra r/n (C r l t ( i ( t .ins inl n .upra( /,i,, Id -,, SI, d c/ (,,/ln i. In, 226 Nl RB 1144 ( 1761): lhe BeIt,. ,,p .1,, .I 'I , .1 1, ., ts i ,tIiimtIl P i,i s. 22i N l RB 474 (1C976t: ,. AI here I, no e sdence s ai o thie idenlit of 4I0,er-r.anking superisors,, ifili.s ceithe r IIilsoro' tlars [r Ski ( rallT,1,.wip, Pt'ltn'li ( ,; ,,t,,,:.' 213 Nt RB 194 I19741125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan 5 months between the end of Horowitz Bros.' manu-facturing operations and the beginning of Ski C(raft Sales'manufacturing operations, and less than 2 weeks betweenHorowitz Bros.' last and Ski Craft's first production pay-rolls; and all of Ski Craft's production employees had beenemployed by Horowitz Bros. and included in the unit cov-ered by the Association Local 105 contracts. I agree withthe Respondent that the credible evidence fails to supportthe General Counsel's contention that Sol Horowitz wasmotivated to any significant extent by desire to escapefrom dealing with the Union in phasing Horowitz Bros. outand phasing Ski Craft in,'I but motivation is not a criterionof alter ego status. Nor does it seem relevant that Sol Hor-owitz originally intended to go out of business completely.It is plain that he changed his mind sometime in late Au-gust or early September, and that he, in fact, was nevercompletely out of business.Summarizing, in April 1976 when Sol Horowitz pur-chased his deceased brother's 50-percent interest in the twocorporations, at the latest, Horowitz Bros. and Ski CraftSales became a completely integrated enterprise, with asingle owner and operating manager in complete charge.operating in a single location, and with a single payroll.From June I on, Ski Craft Sales Corp. was the dominantorganization, as the lessee of the mutual premises, the con-tractor, with John Adamo for production, and the seller ofproducts and inventory. Thereafter, coincidental in timewith the last payroll in Horowitz Bros.' name, Ski CraftSales Corp. emerged as the sole entity, performing the pro-duction and sales functions originally performed by Hor-owitz Bros. and Ski Craft Sales Corp. separately: buyingback some of the original production machinery andequipment and purchasing other similar machinery andequipment from outside sources; producing and sellingsimilar type garments under the same trade name; at thesame location, with employees who had been employed byHorowitz Bros. under the preceding Union contract. Therevived operation has continued to flourish and expand,adding more styles and recalling more previously em-ployed production employees.In all the circumstances, I find that Ski Craft Sales is thedisguised continuance and alter ego of Horowitz Bros. Mfg.Corp. As the historical appropriate unit has not changed,and as Ski Craft's employees have been and are included inthat unit which is still represented by the Union, the con-tinuing majority-status of Local 105 is presumed.'2I con-clude that Ski Craft Sales Corp. is bound, as HorowitzBros. Mfg. Corp. was, by the June 1, 1976, agreement cov-ering that unit, and that Ski Craft Sales Corp. violated Sec-tion 8(a)(5) of the Act by refusing to be so bound, and byrefusing to recognize Local 105 as the exclusive bargainingrepresentative of its employees in the appropriate unit, asalleged in the complaint.I Although Sol Horowitz conceded he could have told Local 105 Busi-ness Agent Israel Shoensald, in mid-April, that he would not be able Itoafford any wage increases, in view of Horowitz Bros. past histori of peace-ful relations with the Union and successful operations under union con-tracts, and the obvious sincerity of Sol Horoitz' testimony, I credit Hioro-witz that physical and mental exhaustionl were the motivaling factors in hisclosedown of Horowitz Brosm' Marqui, Printing (orporation. *upraIV. THE REMEDYHaving found that Ski Craft Sales Corp. engaged in cer-tain unfair labor practices, I recommend that it cease anddesist therefrom and from in any like or related mannerinterfering with its employees' Section 7 rights.Having found that the Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to recognize and, upon request, tobargain with the Union as the exclusive collective-bargain-ing representative of its employees in the appropriate unit,and honor the commitments covering the terms and condi-tions of their employment set forth in the 1976-79 Associa-tion-Local 105 contract, effective June 1., 1976, retroac-tively. The appropriate unit is:All full time and regular part-time operators, machinepressors, under pressors, finishers, cutters, markers,graders, floor workers and shipping clerks, excludingoffice clerical employees, guards, and supervisors asdefined in Section 2(1 1) of the Act.I shall also recommend that the Respondent make wholeall its unit employees for any losses they may have sus-tained by reason of the Respondent's failure to honor andapply the terms of the aforesaid collective-bargainingagreement: and make contribution on behalf of those em-ployees for all fringe benefits, such as health and welfare,pension, annuity and vacation fund, and other benefits asmay be required under the terms of the aforesaid laboragreement, with interest.3Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 14The Respondent. Ski Craft Sales Corp., New York, NewYork, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to recognize and bargain with Snow Suits,Skiwear, Leggings, Infants and Novelty Sportswear Union,Local 105, International Ladies' Garment Workers' Union,as the exclusive collective-bargaining representative of itsemployees in the appropriate unit described in The Rem-edy section above.(b) Refusing and failing to honor and apply the termsand conditions of the 1976-79 collective-bargaining agree-ment between the aforesaid Union and Infants, Children'sand Sportswear Association, Inc.(c) In any like or related manner interfering with, re-J See H .S Brooks Electric, Inc. et al. 233 NLRB 889 (1977); FloridaSteel ( orporation, 231 NL RB 651 (1977), Isis Plumbing & Heating Co. 138NI.RB 716 (1962). I recommend that Sol Horowitz not he held personallyliable for ans monetary remedies. H S. Brooks Electric, Inc.. supra.4 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulaiions of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules anid Regulations. be adopted by the Board and becomeits findings, cotnclusions. and Order. and all objections thereto shall bedeemed waijed for all purposes.126 SKI CRAFT SALES CORP.straining, or coercing employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct, as amended.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Immediately recognize and, upon request, bargaincollectively in good faith with Snow Suits. Skiwear, Leg-gings, Infants and Novelty Sportswear Union, Local 105,International Ladies' Garment Workers' Union as the ex-clusive collective bargaining representative of all its em-ployees in the appropriate unit.(b) Honor and apply all the terms and conditions of the1976-79 collective-bargaining agreement between Infants.Children's and Sportswear Association. Inc. and the afore-said Union, retroactive to June 1, 1976.(c) Pay to the Union any and all amounts due in healthand welfare, pension, annuity and vacation fund, and allother fund payments required by the aforesaid collective-bargaining agreement for all unit employees employedsince June 1, 1976, with interest.(d) Pay to all its employees in the appropriate unit work-ing since June 1, 1976, who have received less pay thanprovided by the aforesaid collective-bargaining agreement,the difference between the pay each such employee actual-Iv received and that which each would have been paid ifthe Respondent had complied with the provisions of saidcollective-bargaining agreement, with interest.(e) Post at its New York. New York, location, copies ofthe attached notice marked "Appendix." "1 Copies of thenotice to be provided by the Regional Director of Region2. after being signed by a duly designated representative ofthe Respondent. shall be posted by the Respondent imme-diatelN upon receipt thereof and shall be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees custom-arily are posted. Reasonable steps shall be taken by theRespondent to insure that such notices are not altered, de-faced. or covered by any other material.(f) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.i In the evenit hai thil Order is enforced hs a judgment of the L nitedStates ( ourt of Appeal, the sords in the rnotrle reading "Posted bI oirder .ofthe Nation al I .hor Rel.atinr Board" shall read "Posted Pursuant to aJudgment if the l nrtted States ( ourt .of ppeals Enforcing an Order of theNaional I abor Relatiorns Board127